DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 04/05/2022 have been fully considered but they are not persuasive. 
Regarding independent claims 1, 10 and 22, the applicant argues: “In Boettiger, the incident light angle range that a pixel should respond to may be based on the characteristics of the camera lens over the pixel array. Since the angles of incoming light vary radially across the array, the light shields may be arranged in a radially symmetric fashion around the pixels in order to achieve pixel optimization. Also, the light shields may surround a greater portion of the color filter elements for pixels that are further from the center of the array in order to reduce undesired effect of cross talk.
In contrast, Applicant respectfully submits that the subject matter as recited in independent Claim 1 does not require the light shields (i.e., the asserted “fixed structure”) to be arranged in a radially symmetric fashion or to surround a greater portion of the color filter elements for pixels that are further from the center of the array, as the claimed subject matter is directed to a lensless camera”, in last paragraph of page 11 and first paragraph of page 12.
In response, the examiner understands the applicant’s argument but respectfully disagrees. As disclosed in paragraph [0028] of Boettiger, the characteristics of the light shields may be varied to accommodate incoming light with different angles of incidence. “The incident light angle range that a pixel should responds to may be based on the characteristics of the camera lens over the pixel array.” Please note that the one or more lenses 14 may be an array of lenses, see paragraph [0014]. That is, light shield may be arranged based on the characteristics of the array of lenses; it can be used in either a camera with single image lens or a camera with array of lenses only. The example shown in Figs.9 and 10 is merely one of the possible example arrangements of the light shields. The light shields can be arranged in different ways in accordance with different characteristics of the camera lens/lenses. Additionally, although claim 1 does not require the light shields to be arranged in a radially symmetric fashion, the claim language does not prevent the light shields from being arranged in a radially symmetric fashion. Therefore, the light shields taught in Boettiger reads on the claimed limitation “each of the plurality of pixels has a fixed structure that individually sets a characteristic for the incident angle of the incident light for the respective pixel”.

For at least the reasons stated above, the rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 11 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 15 and 17 of copending Application No. 16/754,592 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 9-11 and 21-22 are obvious variants and encompassed by claims 1, 12, 15 and 17 of the copending application, as shown in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Copending Application 16/754,592
1.  An imaging apparatus, comprising:
an imaging device that has a plurality of pixels, the plurality of pixels being configured to receive incident light incident thereto without intervention of any of a single imaging lens that directs light to two or more of the plurality of pixels and a pinhole and in which light sensitivity characteristics of at least two of the plurality of pixels in regard to an incident angle of the incident light from an object are different from each other, wherein





each of the plurality of pixels has a fixed structure that individually sets a characteristic for the incident angle of the incident light for the respective pixel.
1.  An information processing device comprising: 
processing circuitry configured to perform compression processing to reduce an amount of data of pixel output information including a plurality of pixel outputs that is output from an image capturing element including the-a plurality of pixel output units configured to receive object light that enters without passing through any of an image capturing lens and a pinhole, and among the plurality of pixel output units, the pixel outputs of at least two of the pixel output units have incident angle directivity modulated into different incident angle directivity according to an incident angle of the object light.
15.  The information processing device according to claim 1, wherein each of the plurality of pixel output units has a configuration that allows incident angle directivity with respect to the object light to be set independently.
2.  The imaging apparatus according to claim 1, wherein the characteristic is an incident angle directivity indicative of a directivity of the incident light from the object with respect to the incident angle.
12.  The information processing device according to claim 1, wherein in the image capturing element, at least two of the plurality of pixel output units are different from each other in the incident angle directivity indicating directivity with respect to the incident angle of incident light from the object.
10.  An imaging device, having: 
a plurality of pixels, the plurality of pixels being configured to receive incident light incident thereto without intervention of any of a single imaging lens that directs light to two or more of the plurality of pixels and a pinhole and in which light sensitivity characteristics of output pixel values of at least two of the plurality of pixels in regard to an incident angle of the incident light from an object are different from each other, wherein





each of the plurality of pixels has a fixed structure that individually sets a characteristic for the incident angle of the incident light for the respective pixel.
1.  An information processing device comprising: 
processing circuitry configured to perform compression processing to reduce an amount of data of pixel output information including a plurality of pixel outputs that is output from an image capturing element including the-a plurality of pixel output units configured to receive object light that enters without passing through any of an image capturing lens and a pinhole, and among the plurality of pixel output units, the pixel outputs of at least two of the pixel output units have incident angle directivity modulated into different incident angle directivity according to an incident angle of the object light.
15.  The information processing device according to claim 1, wherein each of the plurality of pixel output units has a configuration that allows incident angle directivity with respect to the object light to be set independently.
11. The imaging device according to claim 10, wherein at least two of the plurality of pixels are different from each other in incident angle directivity indicative of a directivity of the incident light from the object with respect to the incident angle.
12.  The information processing device according to claim 1, wherein in the image capturing element, at least two of the plurality of pixel output units are different from each other in the incident angle directivity indicating directivity with respect to the incident angle of incident light from the object.
22.  An image processing apparatus, comprising: 
processing circuitry configured to restore a restoration image on which an object is viewable, the restoration image being restored based on a detection image configured from a plurality of detection signals output from a plurality of pixels of an imaging device, the plurality of pixels being configured to receive incident light thereto without intervention of any of a single imaging lens that directs light to two or more of the plurality of pixels and a pinhole and in which an incident angle directivity of the incident light from an object with respect to an incident angle is different between output pixel values of at least two of the plurality of pixels, wherein
each of the plurality of pixels has a fixed structure that individually sets a characteristic for the incident angle of the incident light for the respective pixel.
17.  An information processing device comprising:
processing circuitry configured to generate a reconstruction image by using compressed information of pixel output information including a plurality of pixel outputs that is output from an image capturing element including a plurality of pixel output units configured to receive object light that enters without passing through any of an image capturing lens and a pinhole, and among the plurality of pixel output units, the pixel outputs of at least two of the pixel output units have incident angle directivity modulated into different incident angle directivity according to an incident angle of the object light.

15.  The information processing device according to claim 1, wherein each of the plurality of pixel output units has a configuration that allows incident angle directivity with respect to the object light to be set independently.




Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/754,592 in view of Kato et al. (US 2019/0081094 A1). 
Claim 3 is encompassed by claim 12 of the copending application 16/754,592, except for the limitation “a single detection signal is outputted from each of the plurality of pixels”.
However, Kato et al. teaches single detection signal is outputted from each of the plurality of pixels (Fig.2; [0024]: “An image-capturing pixel 12 outputs a signal to be used by the image data generation unit 21b for purposes of image data generation, i.e., an image-capturing signal”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to modify claims 12 of the copending application with the teaching of Kato et al. to output single detection signal from each of the plurality of pixels, so as to generate image data with full resolution.
This is a provisional nonstatutory double patenting rejection.

Claims 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/754,592 in view of Kato et al. (US 2019/0081094 A1). 
Claims 12 and 13 are encompassed by claim 13 of the copending application 16/754,592 (See table below), except for the limitation “a single detection signal is outputted from each of the plurality of pixels”.
However, Kato et al. teaches single detection signal is outputted from each of the plurality of pixels (Fig.2; [0024]: “An image-capturing pixel 12 outputs a signal to be used by the image data generation unit 21b for purposes of image data generation, i.e., an image-capturing signal”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to modify claim 13 of the copending application with the teaching of Kato et al. to output single detection signal from each of the plurality of pixels, so as to generate image data with maximum resolution.
This is a provisional nonstatutory double patenting rejection.
Instant Application
Copending Application 16/754,592
12. The imaging device according to claim 11, wherein 
each of the plurality of pixels is configured from one photodiode, and 
a single detection signal is outputted from each of the plurality of pixels.

13.  The imaging device according to claim 11, wherein
each of the at least two pixels includes a light shielding film for blocking incidence of object light that is the incident light from the object to the photodiode, and
ranges in which incidence of the object light to the at least two pixels is blocked by the light shielding film are different from each other between the at least two pixels.
13.  The information processing device according to claim 12, wherein
each of the plurality of pixel output units includes one photodiode,





each of the at least two pixel output units includes a light-shielding film that shields incidence of the object light on the photodiode, and
a range in which the object light is shielded by the light-shielding film is different from each other between the at least two pixel output units.




Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/754,592 in view of Uekusa et al. (US 2015/0281578 A1). 
Claim 14 is encompassed by claim 12 of the copending application 16/754,592, except for the limitation “each of the plurality of pixels is configured from a plurality of photodiodes, and a single detection signal is outputted from each of the plurality of pixels”.
However, Uekusa et al. teaches each of the plurality of pixels is configured from a plurality of photodiodes (Fig.2A; [0032]: a unit pixel is formed of two photoelectric conversion portions 202 and 203), and a single detection signal is outputted from each of the plurality of pixels (Fig.3; [0035]: “imaged signals of the divided pixels 202 and 203 may be added to obtain a normal image signal having a resolution of the unit pixels”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12 of the copending application with the teaching of Uekusa et al. to have each of the plurality of pixels configured from a plurality of photodiodes, and a single detection signal is outputted from each of the plurality of pixels, so as to have a resolution of the unit pixel ([0035]) and increase the intensity of the image signal.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-11, 22-24, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaranarayanan et al. (US 2018/0027201 A1) in view of Boettiger et al. (US 2016/0352983 A1).

As to claim 1, Sankaranarayanan et al. discloses an imaging apparatus (Fig.1: lens-less imaging system), comprising:
an imaging device (Fig.1: EM radiation sensor 130) that has a plurality of pixels (Fig.2: sensing regions 200 corresponds to the claimed pixel output units), the plurality of pixels being configured to receive incident light incident thereto ([0035]: “The EM radiation sensor (130) may include a number of sensing regions (200) that each generate electrical signals in response to EM radiation incident on each region”) without intervention of any of a single imaging lens that directs light to two or more of the plurality of pixels and a pinhole (As shown in Fig.1, the imaging system does not include any of a lens and a pinhole) and in which light sensitivity characteristics of at least two of the plurality of pixels in regard to an incident angle of the incident light from an object are different from each other ([0027]: “The opaque and transparent regions may cause EM radiation that is incident on the mask to be partially reflected away from the EM radiation sensor and partially transmitted to the EM radiation sensor.”  [0028]: “the masks may include regions that have a different refractive indices or thickness of transparent materials. The different regions having different refractive indices or thickness may generate amplitude and phase module of incident EM radiation”.  In other words, the incident angle of at least two of the plurality of pixel output units can be made different from each other by the different transmittance and different refractive indices of the masks.  The amount of light detected by different pixels might be different, which corresponds to the different light sensitivity characteristics in the claim).
Sankaranarayanan et al. fails to disclose each of the plurality of pixels has a fixed structure that individually sets a characteristic for the incident angle of the incident light for the respective pixel.
 However, Boettiger et al. teaches each of the plurality of pixels has a fixed structure that individually sets a characteristic for the incident angle of the incident light for the respective pixel (Fig.9: light shields 902A, 902B, 902C and 902D correspond to the claimed fixed structure [0028]: the height, width, thickness, position, and/or material of light shields may be varied within the pixel array.  This may include varying one or more characteristics of the light shields to accommodate incoming light with different angles of incidence). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sankaranarayanan et al. with the teaching of Boettiger et al. to have a fixed structure that individually sets a characteristic for the incident angle of the incident light for the respective pixel, so as to maximize the pixel response to angled light while minimizing crosstalk and shading effects ([0030]), thereby generating better images. 

As to claim 2, Sankaranarayanan et al. in view of Boettiger et al. discloses the imaging apparatus according to claim 1, wherein the characteristic is an incident angle directivity indicative of a directivity of the incident light from the object with respect to the incident angle (With the light shield structure shown in Fig.9 of Boettiger et al., the incident angle directivity of the incident light can be set for each pixel).

As to claim 8, Sankaranarayanan et al. in view of Boettiger et al. discloses the imaging apparatus according to claim 2, wherein
the imaging apparatus does not include a condensing mechanism for introducing diffused light rays having different principal ray incident angles from the object to neighboring pixels of the plurality of pixels (Sankaranarayanan et al.: As shown in Fig.1, the lens-less imaging system does not include a condensing mechanism, i.e., lens).

Claims 10 and 11 recite substantially similar subject matter as disclosed in claims 1 and 2; therefore, they are rejected for the same reasons.

As to claim 22, Sankaranarayanan et al. discloses an image processing apparatus (Fig.1 and 4: image processor 140), comprising: 
processing circuitry (Fig.4: processor 400) configured to restore a restoration image on which an object is viewable ([0050]: “The image processor (140) may receive the electrical signals generated by the EM radiation sensor (130) and generate an image of the scene (100) based on the electrical signals”), the restoration image being restored based on a detection image configured from a plurality of detection signals output from a plurality of pixels of an imaging device, the plurality of pixels (Fig.2: sensing regions 200 corresponds to the claimed pixel output units) being configured to receive incident light thereto ([0035]: “The EM radiation sensor (130) may include a number of sensing regions (200) that each generate electrical signals in response to EM radiation incident on each region”) without intervention of any of a single imaging lens that directs light to two or more of the plurality of pixels and a pinhole (As shown in Fig.1, the imaging system does not include any of a lens and a pinhole) and in which an incident angle directivity of the incident light from an object with respect to an incident angle is different between output pixel values of at least two of the plurality of pixels ([0027]: “The opaque and transparent regions may cause EM radiation that is incident on the mask to be partially reflected away from the EM radiation sensor and partially transmitted to the EM radiation sensor.”  [0028]: “the masks may include regions that have a different refractive indices or thickness of transparent materials. The different regions having different refractive indices or thickness may generate amplitude and phase module of incident EM radiation”.  In other words, the incident angle of at least two of the plurality of pixel output units can be made different from each other by the different transmittance and different refractive indices of the masks).
Sankaranarayanan et al. fails to disclose each of the plurality of pixels has a fixed structure that individually sets a characteristic for the incident angle of the incident light for the respective pixel.
 However, Boettiger et al. teaches each of the plurality of pixels has a fixed structure that individually sets a characteristic for the incident angle of the incident light for the respective pixel (Fig.9: light shields 902A, 902B, 902C and 902D correspond to the claimed fixed structure [0028]: the height, width, thickness, position, and/or material of light shields may be varied within the pixel array.  This may include varying one or more characteristics of the light shields to accommodate incoming light with different angles of incidence). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sankaranarayanan et al. with the teaching of Boettiger et al. to have a fixed structure that individually sets a characteristic for the incident angle of the incident light for the respective pixel, so as to maximize the pixel response to angled light while minimizing crosstalk and shading effects ([0030]), thereby generating better images. 

Claims 23 and 24 recite substantially similar subject matter as disclosed in claims 5 and 6; therefore, they are rejected for the same reasons.

	As to claim 27, Sankaranarayanan et al. in view of Boettiger et al. discloses the imaging apparatus according to claim 1, wherein the fixed structure is a first light shielding film that is perpendicular to a second light shielding film of the respective pixel (Fig.2: the horizontal portion of the light shield 208 corresponds to the first light shielding film in the claim; the vertical portion of the light shield 208 corresponds to the claimed second light shielding film), the second light shielding film being configured to suppress cross talk between neighboring pixels ([0023]: light shields 208 may be used to reduce optical crosstalk).

	As to claim 29, Sankaranarayanan et al. in view of Boettiger et al. discloses the imaging apparatus according to claim 1, wherein
a first pixel and a second pixel of the plurality of pixels that are adjacent to each other in a horizontal direction have a first unified sensitivity characteristic in a vertical direction (Boettiger: See Fig.9 reproduced below: the pixel in [R1, C1] corresponds to first pixel; the pixel in [R1, C2] corresponds to second pixel. The heights of the transmitting area in these pixels are the same), and
the first pixel and a third pixel of the plurality of pixels that are adjacent to each other in the vertical direction have a second unified sensitivity characteristic in the horizontal direction (Boettiger: See Fig.9 reproduced below: the pixel in [R2, C1] corresponds to third pixel. The widths of the transmitting area in first pixel and third pixel are the same).

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    487
    741
    media_image1.png
    Greyscale

Fig.9 of Boettiger

Claims 3-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaranarayanan et al. (US 2018/0027201 A1) in view of Boettiger et al. (US 2016/0352983 A1) as applied to claims 2 and 11 above, and further in view of Kato et al. (US 2019/0081094 A1).

As to claim 3, Sankaranarayanan et al. in view of Boettiger et al. discloses the imaging apparatus according to claim 2.  It fails to disclose wherein a single detection signal is outputted from each of the plurality of pixels.
However, Kato et al. teaches a single detection signal is outputted from each of the plurality of pixels (Fig.2; [0024]: “An image-capturing pixel 12 outputs a signal to be used by the image data generation unit 21b for purposes of image data generation, i.e., an image-capturing signal”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Sankaranarayanan et al. and Boettiger et al. with the teaching of Kato et al. to output a single detection signal from each of the plurality of pixels, so as to generate image data with full resolution.

As to claim 4, Sankaranarayanan et al. in view of Boettiger et al. and Kato et al. discloses the imaging apparatus according to claim 3, further comprising:
processing circuitry (Sankaranarayanan et al.: Figs.1 and 4: image processor 140) configured to restore a restoration image using a detection image configured from a plurality of detection signals outputted from the plurality of pixels ([0050]: “The image processor (140) may receive the electrical signals generated by the EM radiation sensor (130) and generate an image of the scene (100) based on the electrical signals”).

As to claim 5, Sankaranarayanan et al. in view of Boettiger et al. and Kato et al. discloses the imaging apparatus according to claim 4, wherein the processing circuitry is configured to restore the restoration image by selectively using detection signals of part of the plurality of pixels (Sankaranarayanan et al.: [0043]: the mask 120 may have different patterns, therefore, when specific pattern has a large continuous opaque region that consists of a large number of regions 300, there might be some sensing region in the sensor 130 that do not receive any incident light.  In this case, only signals from part of the plurality of pixel output units are used for restoring the restoration image).

As to claim 6, Sankaranarayanan et al. in view of Boettiger et al. and Kato et al. discloses the imaging apparatus according to claim 4, wherein the processing circuitry is configured to selectively execute a restoration process for restoring the restoration image by using detection signals of part of the plurality of pixels and a restoration process for restoring the restoration image using detection signals of all of the plurality of pixels (Sankaranarayanan et al.: similar to the discussion of claim 5 above, there could be a mask with pattern that allows light to incident onto all of the plurality of pixel output units.  In this case, signals from all of the plurality of pixel output units are used for restoring the restoration image).

Claim 12 recites substantially similar subject matter as disclosed in claim 3; therefore, it is rejected for the same reasons.

As to claim 13, Sankaranarayanan et al. in view of Boettiger et al. and Kato et al. discloses the imaging device according to claim 12, wherein each of the at least two pixels includes a light shielding film for blocking incidence of object light that is the incident light from the object to the photodiode (Sankaranarayanan et al.: Fig.1 and 3: the mask 120 corresponds to the light shielding film), and
ranges in which incidence of the object light to the at least two pixels is blocked by the light shielding film are different from each other between the at least two pixels (Sankaranarayanan et al.: [0028]: “the masks may include regions that have a different refractive indices or thickness of transparent materials”.  Therefore, the amount and incident angle of incident light received by different sensing regions may be different).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaranarayanan et al. (US 2018/0027201 A1) in view of Boettiger et al. (US 2016/0352983 A1) as applied to claim 11 above, and further in view of Uekusa et al. (US 2015/0281578 A1).

As to claim 14, Sankaranarayanan et al. in view of Boettiger et al. discloses the imaging device according to claim 11; it fails to disclose wherein each of the plurality of pixels is configured from a plurality of photodiodes, and single detection signal is outputted from each of the plurality of pixels.
However, Uekusa et al. teaches each of the plurality of pixels is configured from a plurality of photodiodes (Fig.2A; [0032]: a unit pixel is formed of two photoelectric conversion portions 202 and 203), and single detection signal is outputted from each of the plurality of pixels (Fig.3; [0035]: “imaged signals of the divided pixels 202 and 203 may be added to obtain a normal image signal having a resolution of the unit pixels”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify with the combination of Sankaranarayanan et al. and Boettiger et al. with the teaching of Uekusa et al. to have each of the plurality of pixels configured from a plurality of photodiodes, and single detection signal is outputted from each of the plurality of pixels, so as to have a resolution of the unit pixel ([0035]) and increase the intensity of the image signal.

As to claim 15, Sankaranarayanan et al. in view of Boettiger et al. and Uekusa et al. discloses the imaging device according to claim 14, wherein the at least two pixels are different from each other in one of the plurality of photodiodes, which contributes to the detection signal (Sankaranarayanan et al.: [0028]: “the masks may include regions that have a different refractive indices or thickness of transparent materials”.  That is, the amount and incident angle of incident light received by different sensing regions may be different, and the corresponding detection signals may be different).

Claims 17-20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaranarayanan et al. (US 2018/0027201 A1) in view of Boettiger et al. (US 2016/0352983 A1) as applied to claims 11 and 27 above, and further in view of Nomura (US 2016/0049430 A1).

As to claim 17, Sankaranarayanan et al. in view of Boettiger et al. discloses the imaging device according to claim 11.  It fails to disclose a plurality of on-chip lenses individually corresponding to each of the plurality of pixels.
However, Nomura teaches a plurality of on-chip lenses individually corresponding to each of the plurality of pixels (Figs.3B, 4A and 4B: on-chip lens 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sankaranarayanan et al. and Boettiger et al. with the teaching of Nomura to have a plurality of on-chip lenses individually corresponding to each of the plurality of pixels, so as to provide better optical quality, thereby producing better images.

As to claim 18, Sankaranarayanan et al. in view of Boettiger et al. and Nomura discloses the imaging device according to claim 17, wherein the incident angle directivity has a characteristic according to a curvature of the on-chip lenses (Nomura: [0079]: “in order to allow entering light in the imaging pixel 2A and the imaging surface phase difference pixel 2B to be condensed at respective appropriate positions, the above-described improvements have been made in which curvatures of the on-chip lenses 11 are changed, or the Si substrate 21 is provided with a level difference so as to allow a level of the light receiving surface 20S in the imaging surface phase difference pixel 2B to be lower than that in the imaging pixel 2A”).

As to claim 19, Sankaranarayanan et al. in view of Boettiger et al. and Nomura discloses the imaging device according to claim 18; the above combination fails to disclose wherein the incident angle directivity has a characteristic according to a light shielding region.
However, Nomura further teaches the incident angle directivity has a characteristic according to a light shielding region (As shown in Fig.3B, the direction of incident light L is changed according to the light shielding film.  [0081]: “…entering light in the imaging surface phase difference pixel 2B is allowed to be condensed at a position of the light shielding film 13B for pupil division”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sankaranarayanan et al., Boettiger et al. and Nomura with the teaching of Nomura such that the incident angle directivity has a characteristic according to a light shielding region, so as to generate a signal for phase difference detection with high accuracy in the imaging surface phase difference pixel, leading to enhancement in AF characteristics of the imaging surface phase difference pixel. 

As to claim 20, Sankaranarayanan et al. in view of Boettiger et al. and Nomura discloses the imaging device according to claim 18, wherein the curvature of at least part of the plurality of on-chip lenses is different from a curvature of other on-chip lenses (Nomura: [0079]: “curvatures of the on-chip lenses 11 are changed, or the Si substrate 21 is provided with a level difference so as to allow a level of the light receiving surface 20S in the imaging surface phase difference pixel 2B to be lower than that in the imaging pixel 2A”).

As to claim 28, Sankaranarayanan et al. in view of Boettiger et al. discloses the imaging apparatus according to claim 27, wherein each of the pixels includes an on-chip lens (Boettiger et al.: Fig.2: microlens 212).
The above combination fails to disclose a distance between the first light shielding film of the respective pixel to the on-chip lens is less than a distance between the second light shielding film of the respective pixel and the on-chip lens.
However, Nomura teaches a distance between the first light shielding film (Fig.3B: the light shielding film 13B corresponds to the first light shielding film in the claim) of the respective pixel to the on-chip lens is less than a distance between the second light shielding film (Fig.3B: the light shielding film 13A corresponds to the second light shielding film in the claim) of the respective pixel and the on-chip lens (As shown in Fig.3B, the distance between the light shielding film 13B and the on-chip lens 11 is less than the distance between the light shielding film 13A and the on-chip lens 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sankaranarayanan et al. and Boettiger et al. with the teaching of Nomura such that a distance between the first light shielding film of the respective pixel to the on-chip lens is less than a distance between the second light shielding film of the respective pixel and the on-chip lens, so as to reduce crosstalk caused by obliquely entering light through adjacent pixels, while allowing entering light in the pixel to be condensed at a position where the horizontal portion of the light shielding film is formed, thereby improving phase difference detection speed while restraining color mixture between adjacent pixels.


Allowable Subject Matter
Claims 7, 16 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukuda (US 2015/0271425 A1) discloses an image pickup element includes a pixel matrix, a pupil dividing portion, and a shielding portion. The shielding portion arranged between the pupil dividing portion and the photoelectric conversion portion shields a predetermined region of the light receiving surface of the photoelectric conversion portion.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696 

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696